Citation Nr: 1513670	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  10-45 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a cervical spine disability.

2. Entitlement to an increased evaluation for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from February 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law Judge at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary for additional development prior to a Board decision on the merits of the Veteran's claims.  Specifically, comprehensive VA treatment records have not been associated with the virtual claims file.  For example, the Veteran underwent radiological testing for his cervical spine in July 1995 and November 1997.  However, other than the radiology report, no records associated with such treatment are associated with the virtual claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

With respect to the Veteran's service connection claim, that Board notes medical opinions have been obtained regarding secondary service connection.  See October 2009 and January 2013 VA medical opinions.  However, no VA opinion has been obtained regarding direct service connection.  In this regard, the Veteran asserts that his current cervical spine disability is due to hard helicopter landings while in service.  On remand, a VA opinion should be obtained regarding direct service connection.

Finally, the Veteran reported that he received private chiropractic care in the years following his separation from active service.  On remand, the Veteran should be requested to identify these private treatment provider(s) and provide the necessary medical releases to allow VA to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Review the virtual claims file and ensure that all VA treatment records have been associated with the file.  Specifically, records generated by VA facilities prior to 2004 and from 2009 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. Contact the Veteran and request he identify all private medical providers that have treated him for his cervical and lumbar spine disabilities, including, but not limited to, any chiropractic care.  For each provider identified, the Veteran should be requested to complete and return the appropriate medical records releases.  An appropriate period should be allowed for response.

3. Following the above, schedule the Veteran for a VA examination to determine the nature and etiology of his current cervical spine disability as well as the current severity of his lumbar spine disability.  The entire claims file, including this REMAND, must be provided to the examiner for review, and the examination report should reflect such a review was accomplished.  Any clinically indicated testing or consultations should be accomplished, and all findings reported in detail.  

Following a review of the claims file, and physical examination of the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current cervical spine disability had its onset or is otherwise etiologically related to his period of active service.  In providing this opinion, the examiner should specifically comment on the Veteran's assertion that hard helicopter landings in service are the cause of his current disability.  (It is also noted that the Veteran was involved in motor vehicle accidents before and after service.)

The examiner should address the current severity of the Veteran's degenerative disc disease of the lumbar spine.  All necessary testing should be completed. In addition, please identify the frequency of any resultant incapacitating episodes and neurological impairment, to include lower extremity radiculopathy.

A complete rationale must be provided for all opinions expressed.

4. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




